DARGAN, J.
The bill being filed by two, as co-complainants, they must show that both have an interest, and both are entitled to relief; and if it appear that one co-plaintiff is not entitled to any relief, the bill must be dismissed. See Story’s Eq. Pl. 392; Clarkson v. De Peyster, 3 Paige’s R. 336; 2 Sim. R. 237.
The object of the bill is, to enjoin perpetually, a judgment at law, rendered in favor of the respondents, against Dunklin, one of the complainants, in an action of detinue to recover two slaves. The bill shows, that the slaves once belonged to William Judge, the other complainaut — that he executed a bill of sale for the slaves, and also for several others to the plaintiffs in error, and that the respondents committed a fraud upon him, in the contract, and that they obtained the bill of sale by false and fraudulent representations. The bill also shows, that Dunklin never bad title to said slaves, nor claimed them in opposition to the title of William Judge, and that at the time the bill of sale was executed, Duuklin held the possession of the two slaves, as the agent of Judge, and under his instructions, refused to deliver the slaves to' the respondents, and resisted their title on the ground of the fraud alledged to have been committed by them, on Judge, in the contract of sale.
*138It has been settled by this court, that Dunklin was authorized to show the fraud practiced by respondents, on Wm. Judge, at law, as he withheld the slaves from the respondents, under the directions of Judge, and as his agent; see 5 Ala. 199; and it is evident from the record, that he did defend the suit at law, on the ground of the fraud, and the verdict was rendered against him.
The question of fraud in obtaining the bill of sale, has been decided by a court of law, against Dunklin, and the rule undoubtedly is, that courts of law have concurrent jurisdiction with courts of equity, in all cases of fraud. Having jurisdiction, its judgment is binding on the rights of the parties, and can be reviewed only in an appellate court; but cannot be again litigated in another forum, having concurrent jurisdiction over the subject matter. See 9 Wheat. Rep. 552; 3 Yerger, 167; 2 Munf. 34; 6 Ala. 27; 13 Wend. 419; 5 How. R. 80.
As the question of fraud has been decided between Dunk-lin and the respondents, and this is the only title alledged for equitable relief, it cannot be granted to Dunklin, for as to him, the question has been decided by a court of competent jurisdiction, and its judgment is conclusive upon him, and the same question cannot be litigated by him in this, court. It therefore follows, that Dunklin is not entitled to any relief, and as Judge has joined him as a complainant, even if the testimony showed that he was entitled to rescind the contract, and to relief, it could not be granted on this bill; for we have seen, that both complainants must have an interest, and both be entitled to relief, or it cannot be granted.
The decree must therefore be reversed, and the bill here r dismissed, but it must be without prejudice to the right of W. Judge to file another bill in his own name,' if he wishes, and can produce proof to show a fraud committed on him, by the respondents.
Let the decree be reversed, and a decree here rendered dismissing the bill.